Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim X is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “air-suction and/or air-blowing device” as recited in the context of the first fluidic circuit is not positively recited. Thus, it is unclear whether or not the claim teaches an air-suction and/or air-blowing device. For the purposes of examination, the air-suction and/or air-blowing device is interpreted to be positively recited and Examiner suggests that for the purposes of allowance, the Applicant amend the claim to positively recite this limitation. 
Regarding claim 1, it is unclear whether or not the air-blowing device is the same device shared by all three circuits or if each circuit uses a separate air-blowing device, for three air-blowing devices in total. For the purposes of examination, the claim is interpreted as teaching three separate air-blowing devices. 
Regarding claim 1, the limitation “a water atomizing chamber, designed to spray water coming from the tank in the form of droplets in an air flow coming from the second air connection end piece” renders the claim indefinite because it is unclear whether or not the water atomizing chamber is solely responsible for creating an air flow infused with water droplets or if the water atomizing chamber merely sprays water droplets into a preexisting air flow. For the purposes of examination, the claim is interpreted as teaching the latter. For the purposes of allowance, Examiner suggests amending “form of droplets in an air flow” to “form of droplets into an air flow”. For further purposes of clarification, Examiner suggests amending “comprising a second air connection end piece designed to be connected to an air-blowing device” to “comprising a second air connection end piece designed to be connected to an air-blowing device” to “comprising a second air connection end piece designed to be connected to an air-blowing device and configured to convey an air flow”. The same is suggested for the corresponding limitation in the third circuit. 

Claims 2-17 are rejected as being dependent on claim 1. Should the Applicant overcome the noted rejection above in claim 1, then the rejections to claims 2-17 will be overcome as well.
Regarding claim 11, it is unclear whether or not “a water supply line” is positively recited. For the purposes of allowance, Examiner suggests that the claim is rewritten to positively recite “a water supply line”. 

Regarding claim 12, it is unclear whether or not “a sanitizer supply line” is positively recited. For the purposes of allowance, Examiner suggests that the claim is rewritten to positively recite “a sanitizer supply line”. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over O’Neill (US 6630105 B1) in view of Hilaire (FR 3034064 A1, provided in Applicant’s IDS), and Batt (US 20160018100 A1).
Regarding claim 1, O’Neill teaches a portable unit (1) for cleaning, disinfecting and sanitizing all types of objects, comprising:
- a cleaning lance (2) (Fig. 3: handheld portion in right hand) intended to perform cleaning using both steam and the suction or blowing of air, and disinfection and sanitizing by spraying sanitizer (C3L4: This system utilizes a stream of oxygen or air; C4L9-12: the concentration of the hydroxyl radical can be increased through the optional injection of water and/or hydrogen peroxide into the gas stream as is shown in FIG. 1 and FIG. 2, by source 12), the lance accommodating:
* a first fluidic circuit, referred to as the air-suction or air-blowing circuit, comprising a first air connection end piece (40) (Fig. 3: portion of hose that attaches to handheld piece) designed to be connected to an air-suction and/or air-blowing device (30) (Fig. 2: pump), 
at least one nozzle for suction or blowing of air toward the outside (56) (Fig. 2: nozzle), 
- an air-suction/blowing line (30) connected to the first fluidic circuit (Fig. 3: hose);
and teaches a duct (Fig. 3: hose) but does not explicitly teach wherein a duct connecting the first air connection end piece to the air-suction or air-blowing nozzle.
However, in order for the handheld piece in Fig. 3 of O’Neill to function, there must be a channel within the piece itself allowing for gases to travel from the hose to the nozzle. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the handheld piece/lance of O’Neill to have a duct, as taught by O’Neill, for transferring gas from the hose to the nozzle. O’Neill modified this way is hereinafter referred to as Modified O’Neill.
O’Neill teaches ejecting water vapor and/or sanitizer from a storage tank (Fig. 3: water or hydrogen peroxide reservoir 34) wherein the substance from the storage tank shares an air blower, air connection piece, duct, and nozzle with the first circuit, but does not teach
* a second fluidic circuit, referred to as the steam generating circuit, comprising a second air connection end piece (41) designed to be connected to an air-blowing device, a water tank (44), a water atomizing chamber (51), designed to spray water coming
from the tank in the form of droplets in an air flow coming from the second air connection end piece, means (50) for generating droplets of steam from the droplets of spray, at least one nozzle (52) for ejecting water vapor toward the outside, a duct (47) connecting the second air connection end piece to the water-vapor ejection nozzle, passing through the water tank, the atomizing nozzle and the means for generating droplets of steam;
* a third fluidic circuit, referred to as the sanitizer spray circuit, comprising a third air connection end piece designed to be connected to an air-blowing device, a storage tank (53) for a sanitizer compound, at least one nozzle (55) for atomizing and ejecting the sanitizer, designed to spray sanitizer coming from the tank in the form of droplets in an air flow coming from the third air connection end piece and then to eject the droplets of spray toward the outside, a duct (48) connecting the third air connection end piece to the nozzle for atomizing and ejecting the sanitizer;
because O’Neill does not teach separate circuits for each sprayed substance. 
Instead, O’Neill teaches injecting water vapor (steam) and hydrogen peroxide each into an airstream prior to ejection from a nozzle, as alternative embodiments of the invention (Fig. 2: optional). In particular, the phrases “optionally” and “and/or” in Fig. 2 suggest a combinatory usage of the three sterilizing elements. Therefore, there is already motivation in O’Neill itself to have an embodiment that can perform the functions of all three embodiments: sterilizing using just an airstream, sterilizing using an airstream mixed with water vapor, and sterilizing using an airstream mixed with a sanitizer in the form of hydrogen peroxide. 
Hilaire teaches a sterilizing lance for cleaning the inside and outside of a vehicle (pg. 1 par. 2: The present invention relates to a plant for cleaning, disinfecting and sanitizing steam vehicles, as well as an associated cleaning lance and the operating methods of such an installation). Hilaire teaches both steam sterilization and air blowing in order to ensure that sterilization is accompanied by drying in order to minimize contamination (pg. 2 par. 1: In addition, like pressurized water installations, they do not offer the possibility of drying the vehicle properly. Thus, in general, the user must drive the wet motor vehicle out of the facility for a period of time to allow the ambient air to dry the vehicle. This is harmful in particular because the wet vehicle can accumulate dust making at least partly obsolete cleaning performed or that natural drying may leave traces on the vehicle; pg. 2 par. 4: a cleaning lance comprising: - a first pipe connected to the first steam generator, - a second pipe arranged substantially parallel to the first pipe and connected to the suction or blowing device). Thus, there is further motivation to have a lance with a blowing function in addition to a sterilizing function via steam or sanitizer, in order to supplement sterilization with drying. Furthermore, Hilaire provides evidence that the terms “steam” and “water vapor” are used interchangeably (pg. 2 par. 4) in the context of sterilization. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified O’Neill to have three separate circuits, each with an air pump, an air connection end piece, a storage tank, a nozzle, and a duct: one for just blowing/sucking ozone infused air, one for ejecting air infused with steam, and one for ejecting air infused with hydrogen peroxide, as taught by O’Neill and Hilaire, in order to facilitate the function of all three embodiments of O’Neill as well as to facilitate drying to supplement sterilization. To clarify, the second and third circuits are equipped with storage tanks for water vapor and hydrogen peroxide, respectively. Furthermore, the two additional air connection end pieces, ducts, and nozzles are all disposed within a central structure (e.g. the three total ducts are disposed in one cable and the three nozzles are disposed in one lance structure) as opposed to three separate lance attachments. Thus this reads on - an air-blowing line (31) connected to the second and the third fluidic circuit (Fig. 3 hose).
Modified O’Neill modified by Hilaire still does not teach wherein the storage tanks for the second and third circuits are located in the lance itself, as O’Neill teaches a storage tank for water/hydrogen peroxide located in a backpack connected to the lance.
Batt teaches a handheld steam sterilizer (abstract: A compact steaming device, which may be handheld, and method for the generation at one atmosphere and projection of superheated steam over objects and surfaces for the elimination and control of unwanted microorganisms). Batt teaches wherein the water source/liquid sterilant storage tank is disposed within the handheld device (Fig. 9: fluid reservoir 304), which is an alternative to an external fluid source, because this makes for a more compact design (par. 6: The water source is often remote to the steamers making them more bulky and less portable; par. 48: The compact design with internal water supply allows for the use of the steamer in areas and conditions without an external water source).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the storage tanks for the second and third circuits of Modified O’Neill modified by Hilaire to be located in the lance itself, as taught by Batt, in order to have a more compact, more portable design for a steam sterilizer. 
The third circuit has the same structure as the embodiment of Modified O’Neill in which hydrogen peroxide is sprayed in that hydrogen peroxide from a tank is mixed with an air stream and transferred from the air connection end piece to the duct to the nozzle for atomizing and ejecting the sanitizer. This reads on * a third fluidic circuit, referred to as the sanitizer spray circuit, comprising a third air connection end piece designed to be connected to an air-blowing device, a storage tank (53) for a sanitizer compound, at least one nozzle (55) for atomizing and ejecting the sanitizer, designed to spray sanitizer coming from the tank in the form of droplets in an air flow coming from the third air connection end piece and then to eject the droplets of spray toward the outside, a duct (48) connecting the third air connection end piece to the nozzle for atomizing and ejecting the sanitizer. 
Modified O’Neill modified by Hilaire and Batt teaches a secondary circuit structured the same way as the third circuit, reading on, 
* a second fluidic circuit, referred to as the steam generating circuit, comprising a second air connection end piece (41) designed to be connected to an air-blowing device, a water tank (44), 
at least one nozzle (52) for ejecting water vapor toward the outside, a duct (47) 
but does not teach,
a water atomizing chamber (51), designed to spray water coming from the tank in the form of droplets in an air flow coming from the second air connection end piece, 
means (50) for generating droplets of steam from the droplets of spray, wherein 
a duct connecting the second air connection end piece to the water-vapor ejection nozzle, passing through the water tank, the atomizing nozzle and the means for generating droplets of steam;
because O’Neill does not specify the means by which water from the storage tank is mixed with an airflow from the air pump and the means by which the liquid water is converted into water vapor/steam, although such a function as taught by O’Neill would necessitate such a means and thus there is motivation to provide a structure for accomplishing this function. 
Batt teaches an atomizing chamber (Fig. 8: venturi tube 212) connected to a steam generator in the form of a vaporizer (Fig. 8: vaporizer 222) for the purpose of combining a gas with liquid water to produce a gas-steam mixture (par. 61: The liquid to be heated into super saturated steam is contained within the reservoir 216 and fed to the venturi tube through the inlet pipe as regulated by the needle valve. The gas heated by the gas heater passes into the delivery or venturi tube 212 that is connected to the liquid reservoir 216. As the hot gas passes through the venturi tube 212, it draws the liquid from the reservoir 216. The liquid flow as previously stated is controlled by the needle valve 220. The liquid is atomized in the venturi tube 212 and the liquid/gas mixture enters the reactor vessel 222 where the liquid is vaporized. The unique design of the reactor vessel 222 provides for total vaporization of the liquid). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second circuit of Modified O’Neill modified by Hilaire and Batt to have an atomizing chamber followed by a steam generator disposed in its lance, as taught by Batt, in order to combine a gas (air in this case) with liquid water from a reservoir to produce a gas-stream mixture for sterilization. 

Modified O’Neill modified by Hilaire and Batt does not teach 
- a power supply cable (32) connected to the lance in order to supply electrical energy to the steam generating means. 
However, O’Neill already teaches a power supply cable connected to a sterilization source in the handheld portion (Fig. 2), and a steam generator in the form of a vaporizer would require energy to produce heat, thereby providing a motivation to connect it with a power supply cable to a power source. In addition, this power supply cable would reasonably be disposed within the hose (Fig. 3) since the hose connects the battery to the sterilization source (Fig. 3: battery supply 36). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified O’Neill modified by Hilaire and Batt to have a power supply cable connected to the handheld portion/lance and disposed within the hose, as taught by O’Neill, in order to supply electrical energy to the steam generator in order to produce heat. 
Modified O’Neill modified by Hilaire and Batt teaches a sterilizing lance with several different functions already, but does not teach
- a human-machine interface (10) connected to a command and control unit for the air-blowing or air-suction device(s), designed to allow a user to control the latter so as to cause the lance to operate either in an air-suction or air-blowing cycle, if necessary combined with a steam spraying cycle, or in a sanitizer spraying cycle.
O’Neill already provides motivation to have different modes, each for a different embodiment. Hilaire teaches wherein the sterilizing lance is capable of acting in different modes, such as an air-blowing or air-suction mode, potentially combined with a sterilant cycle (pg. 2 par. 5: The installation according to the invention therefore integrates into a single assembly a reversible suction device blowing device and a steam generator that allows simultaneous steam cleaning with suction or air blowing). Hilaire further teaches a human-machine interface connected to a command and control unit for allowing the user to switch between each mode (pg. 2 par. 6-pg. 3 par. 1: Preferably, it is planned to program the electronic control unit so that the stopping of one or the other can last only a limited time, for example, of the order of 30 seconds maximum. The installation according to the invention thus allows a large number of differentiated controls, which induce various cleaning modes, which makes it possible to obtain an optimal cleaning efficiency both for the inside and the outside of a home. vehicle. This wide variety of commands is performed simply for a user who has only to operate a limited number of commands (buttons) all arranged on the spear). Hilaire teaches an air-suction mode in order to facilitate vacuuming, which assists with sterilization (pg. 2 par. 5: The installation according to the invention therefore integrates into a single assembly a reversible suction device blowing device and a steam generator that allows simultaneous steam cleaning with suction or air blowing. The plant can be easily operated in "self-service", the user being able to vacuum and steam clean the interior of his vehicle and / or steam cleaning with drying from the outside). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified O’Neill modified by Hilaire and Batt to have - a human-machine interface (10) connected to a command and control unit for the air-blowing or air-suction device(s), designed to allow a user to control the latter so as to cause the lance to operate either in an air-suction or air-blowing cycle, if necessary combined with a steam spraying cycle, or in a sanitizer spraying cycle, as taught by Hilaire, in order to allow the user to choose, switch, and combine between the different preexisting functions of Modified O’Neill modified by Hilaire and Batt in order to customize the sterilization treatment. 
In order to accommodate the air suction mode, Hilaire teaches a reversible air pump (pg. 6 par. 3: The installation also comprises a single blowing device 6 which is reversible and which in reverse mode is used as a vacuum cleaner) and a suction dust tank connected to the reversible air pump (pg. 4 par. 5: The installation may advantageously comprise a suction dust collection tank connected upstream to the second pipe and downstream to the suction device). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first circuit air pump of Modified O’Neill modified by Hilaire and Batt to be reversible and to be connected to a suction dust collection tank, as taught by Hilaire, in order to facilitate an air suction mode, which in turn aids in sterilization. 
Although Hilaire does not explicitly teach a sanitizer cycle, Modified O’Neill modified by Hilaire and Batt already has a sanitizer cycle as a mode, such that a modification to have a human-machine interface connected with a control unit would be able to have a sanitizer cycle as one of the modes to be selected. 
In order to accommodate the electronic control unit, the electronic control unit would need to be wired to the power supply. O’Neill already teaches powering an electronic component, the UV source, by connecting it to the power supply (Fig. 2). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic control unit of Modified O’Neill modified by Hilaire and Batt to receive power from the power supply, as taught by O’Neill, in order to power an electronic component required for sterilization. 
Regarding claim 5, Modified O’Neill modified by Hilaire, Batt teaches the portable unit as claimed in one of the preceding claims, wherein the power supply cable and the air-suction/blowing line connected to the first fluidic circuit and, respectively, the air-blowing line connected to the second and third fluidic circuits are accommodated in a single sleeve (see modifications made in rejection to claim 1).
Regarding claim 6, Modified O’Neill modified by Hilaire and Batt teaches which also comprises a portable module for managing the fluids and electrical energy (O’Neill Fig. 3: backpack), which is intended to be worn by the user, the portable module being connected to the lance by the lines and the power supply cable (see modifications made in rejection claim 1), the portable module accommodating at least: 
- an electrical-energy storage means (73) for supplying the means for generating droplets of steam (Fig. 3: battery supply 36); 
- a storage tank for drawn-in waste (75) (see modifications made in rejection to claim 1); 
- the air-suction or air-blowing device connected to the first fluidic circuit (Fig. 3: a small air pump 26); 
- the air-blowing device connected to the second and third fluidic circuits (see modifications made in rejection to claim 1); 
- the command and control unit supplied with electrical energy by the electrical-energy storage means (see modifications made in rejection to claim 1). 
Regarding claim 9, Modified O’Neill modified by Hilaire and Batt teaches the portable unit as claimed in claim 6, as set forth above, and further teaches wherein the portable module is configured in backpack form (Fig. 3) and/or in the form of a case on wheels.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Modified O’Neill modified by Hilaire and Batt in view of Boenisch (EP 1715302 A1).
Regarding claim 2, Modified O’Neill modified by Hilaire and Batt teaches the portable unit as claimed in claim 1, as set forth above, but does not teach wherein the lance also accommodates a mass flow meter together with the microcontroller thereof, the mass flow meter being designed to measure the quantities of the air flows blown in order to atomize the water and the sanitizer compound.
O’Neill already provides motivation to have a mass flow meter: “wherein a flow rate is controlled to provide optimum performance depending on the type decontamination requirements” (claim 6). In order for a flow rate to be controlled, there must be a flow meter to measure the flow rate. In addition, “a flow rate” in this context, under broadest reasonable interpretation, can apply to any fluid quantity in the device of O’Neill. This includes the air flow streams. 
Boenisch teaches a device for measuring gas flow rates in a mixture (abstract: The evaluation unit determines the mass flow of the non-condensable gases from the ratio of mass flow of the gas bubbles (4) to the mass flow of the condensate (3). An independent claim is included for device for measurement of non-condensable gases and steams in a steam gas mixture). Boenisch teaches a mass flow meter for the purpose of measuring the flow rate of a gas (pg. 2 par. 11: As a flow meter, all known measuring instruments for the flow of liquids or gases can be used. Thus, for example, mechanical flow meters with impeller, thermal flow meters, as they are for example in the WO 01/84087 A1 are described, flow meter according to the ultrasonic principle, after the laser Doppler effect, flow meter with anemometer or with thermocouples). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Modified O’Neill modified by Hilaire and Batt to have a mass flow meter, as taught by Boenisch, in order to measure the mass flow rate of air in order to control the mass flow rate of air. 
Allowable Subject Matter
Claims 3, 4, 7, 8, and 10-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11 and 12 are currently rejected under USC 112(b) but would be allowable if rewritten to overcome the rejections. 
Regarding claim 3, Modified O’Neill modified by Hilaire and Batt teaches the portable unit as claimed in claim 1, as set forth above, but does not teach wherein the sanitizer storage tank is in the form of one or more capsules inserted into the lance.
Regarding claim 4, Modified O’Neill modified by Hilaire and Batt teaches the portable unit as claimed in claim 1, as set forth above, but does not teach wherein the lance comprises:
- a body forming a handle accommodating the water tank and,
- an active part forming a snout (5), accommodating the air-blowing or air- suction nozzles and the nozzles for ejecting water vapor and sanitizer;
- a pivoting articulation (6) connecting the handle to the snout, the articulation being designed to pivot the snout with respect to the handle into a plurality of angular positions, the articulation being designed to allow the ducts of the first, second and third fluidic circuits to pass through.
Regarding claim 7, Modified O’Neill modified by Hilaire and Batt teaches the portable unit as claimed in claim 6, as set forth above, but does not teach wherein the portable module also accommodates:
- a supplementary water tank;
- a water pump for supplying water to the tank of the lance from the supplementary water tank.
Regarding claim 8, Modified O’Neill modified by Hilaire and Batt teaches the portable unit as claimed in claim 6, as set forth above, but does not teach wherein the portable module also accommodates:
- a supplementary sanitizer tank;
- a sanitizer pump for supplying sanitizer to the tank of the lance connected to the supplementary sanitizer tank.
Regarding claim 10, Modified O’Neill modified by Hilaire and Batt teaches the portable unit as claimed in claim 1, as set forth above, but does not teach which also comprises a belt provided with at least one holster for accommodating the lance.
Claims 11 and 12 are allowed as dependent on claim 10, if rewritten to overcome the USC 112(b) rejections. 
Regarding claim 13, Modified O’Neill modified by Hilaire and Batt teaches the portable unit as claimed in claim 1, as set forth above, but does not teach wherein the human-machine interface is formed by a box (10) with buttons, of the push-button (100) or touch-button type.
	Claim 14 is allowed as dependent on claim 13. 
Regarding claim 15, Modified O’Neill modified by Hilaire and Batt teaches the portable unit as claimed in claim 6, as set forth above, but does not teach wherein the portable module comprises a housing connected electronically to the command and control unit, the housing being designed to accommodate a card for identification and recording of the data specific to each user.
Regarding claim 16, Modified O’Neill modified by Hilaire and Batt teaches at least one portable unit as claimed in claim 6, as set forth above, but does not teach an autonomous installation comprising: 
- a cabinet (11) comprising:
-a compartment for stowing the portable unit;
- a recharging system for the electrical-energy storage means of the portable unit;
- a supplementary water tank with a capacity greater than that of the portable module of the portable unit;
- a waste storage tank with a capacity greater than that of the portable module of the portable unit;
- a supplementary sanitizer tank with a capacity greater than that of the portable module of the portable unit;
another command and control unit configured to continuously measure the levels of power or fluid, respectively, in the recharging system and the water tank, waste storage tank and sanitizer-compound tank.
Claim 17 is allowed as dependent on claim 16. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGRU CHEN/Examiner, Art Unit 1796    

/KEVIN JOYNER/Primary Examiner, Art Unit 1799